DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission of a request for continued examination received on 09/27/2022 for amended claims filed after final rejection on 08/26/2022 after which an Advisory Action was mailed 09/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

Status of the Claims
Claims 1, 2, 5, 7-10, 13, 15, 16 were amended in Applicant’s filing after final rejection on 08/26/2022 while claims 4 and 12 were canceled and claim 18 was newly added.  Previously, claims 6, 14 and 17 were canceled.  Claims 1-3, 5, 7-11, 13, 15, 16, and 18 remain pending.

Response to Arguments
Applicant’s arguments received on 08/26/2022 regarding the 35 U.S.C. 101 rejection for claims directed to an abstract idea without significantly more have been fully considered but they are not persuasive.
Applicant argues that the claims as amended integrate the judicial exception into a practical application and reflect an improvement to a specific technology field of commercial vehicle fleets.  Examiner respectfully disagrees.  Analysis of logistics data for a fleet of vehicles to make various determinations regarding dispatch of vehicles for fulfilling delivery or pick-up requests is an abstract idea. The use of a system recited at a high level of generality to make the determinations amounts to merely using a computer as a tool to perform an abstract idea.  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.” The additional element of the system and a vehicle controller for obtaining and sending/receiving data does not reflect a technical improvement. Rather, such data gathering is insignificant extra-solution activity (see MPEP 2106.05(g)) and sending/receiving data over a network is well-understood, routine and conventional (see MPEP 2106.05(d)(II)).

  Applicant’s arguments received on 08/26/2022 regarding the 35 U.S.C. 102 and 103 rejections have been fully considered and based on the amendments to the claims and an updated search and consideration of relevant prior art, the rejections are withdrawn.  Neither the prior art of Laury and Ludwick cited in the previous final Office action nor prior art found in an updated search teach or disclose the following:
determine that the new location falls outside a first effective range of the first dispatched vehicle; identify a second dispatched vehicle that can assist the first dispatched vehicle to fulfill the delivery or pick-up request based on predetermined criteria, wherein the predetermined criteria comprises: a first determination that the first effective range of the first dispatched vehicle forms an overlap with a second effective range of the second dispatched  vehicle, such that a rendezvous point between the first dispatched vehicle and the second dispatched vehicle is set within the overlap; a second determination that the rendezvous point is set such that a sum of a first distance between the first dispatched vehicle and the rendezvous point, and a second distance between the rendezvous point and a charging station are within the first effective range of the first dispatched vehicle; a third determination that the rendezvous point is set such that the sum of a third distance between the second dispatched vehicle and the rendezvous point, a fourth distance between the rendezvous point and the new location, and a fifth distance between the new location and the charging station or another charging station, is within the second effective range of the second dispatched vehicle; and a fourth determination that the second dispatched vehicle has sufficient spare loadspace capacity to accommodate the new cargo; and send an indication to the first dispatch vehicle and the second dispatch vehicle to exchange the new cargo at the rendezvous point.

Applicant’s arguments received on 08/26/2022 regarding the 35 U.S.C. 112(b) rejection of claims 4, 5, 12 and 13 have been fully considered.  The rejection is withdrawn for claims 4 and 12 as they have been canceled; however, the amendment to the claims filed 08/26/2022 does not resolve the issue of the “third” vehicle in claims 5 and 13.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depend from claim 3 which recites in part “identify a third dispatched vehicle that can fulfil the new delivery or pick-up request based on predetermined criteria.”  Claim 5 further narrows the “predetermined criteria” but not for the third vehicle.  In a previous listing of claims, “third” vehicle was previously “second” vehicle in claim 3.  It is unclear if the change from “second” to “third” in claim 3 was also supposed to carry through to claim 5.  For examination purposes, the “second” vehicle in claim 5 is interpreted as another vehicle different than the first vehicle.  The same issue applies to claim 13.  Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-11, 13, 15, 16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of managing vehicle dispatches for pick-up/delivery requests.  The limitations that recite an abstract idea are indicated in bold below:
a fleet manager system, the fleet manager system configured to receive logistics data from a controller in each of the commercial vehicles that monitors logistics data comprising loadspace capacity, a delivery or pick-up schedule, location data and, in at least one of the commercial vehicles, a battery charge state, wherein the each of the commercial vehicles is configured to be dispatched by the fleet manager system, and wherein the fleet manager system is configured to: receive a delivery or pick-up request comprising an indication of new cargo and a new location; determine a set of feasible routes between a first dispatched vehicle of the fleet of commercial vehicles and the new location associated with the new delivery or pick-up request; determine that the new location falls outside a first effective range of the first dispatched vehicle; identify a second dispatched vehicle that can assist the first dispatched vehicle to fulfill the delivery or pick-up request based on predetermined criteria, wherein the predetermined criteria comprises: a first determination that the first effective range of the first dispatched vehicle forms an overlap with a second effective range of the second dispatched  vehicle, such that a rendezvous point between the first dispatched vehicle and the second dispatched vehicle is set within the overlap; a second determination that the rendezvous point is set such that a sum of a first distance between the first dispatched vehicle and the rendezvous point, and a second distance between the rendezvous point and a charging station are within the first effective range of the first dispatched vehicle; a third determination that the rendezvous point is set such that the sum of a third distance between the second dispatched vehicle and the rendezvous point, a fourth distance between the rendezvous point and the new location, and a fifth distance between the new location and the charging station or another charging station, is within the second effective range of the second dispatched vehicle; and a fourth determination that the second dispatched vehicle has sufficient spare loadspace capacity to accommodate the new cargo; and send an indication to the first dispatch vehicle and the second dispatch vehicle to exchange the new cargo at the rendezvous point.

The limitations of determining which dispatch vehicles to dispatch, including in combination, to certain locations to fulfill a delivery or pick-up request based on certain criteria falls under the abstract idea subject matter grouping of mental processes because but for a system, recited at a high level of generality, a person can mentally or with pen and paper make such determinations.  These limitations can also fall under the abstract idea subject matter grouping of certain methods of organizing human activity as the limitations pertain to managing or facilitating interactions between users requesting a delivery or pick-up and a service provider dispatching vehicles to fulfill the requests.    
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional element of the fleet manager system recited at a high level of generality to receive data and determine routes and vehicles for delivery or pick-up requests and to dispatch those vehicles amounts to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Also, the additional elements of the system receiving logistics data from a controller which is in the vehicles and that monitors the logistics data comprising loadspace capacity, a delivery/pick-up schedule, location data and, in at least one of the vehicles, a battery charge state amounts to mere data gathering and is considered insignificant extra-solution activity based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s data monitoring/receiving aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis and determinations.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea and mere data gathering.  Therefore, the additional elements do not provide an inventive concept.  For the data monitoring/receiving step considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional.  This is based on various court decisions such as Symantec, OIP Techs., and buySAFE (see MPEP 2106.05(d)(II)) which convey that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  This is also based on court decisions such as Versata Dev. Gropu, Inc. v. SAP Am., Inc. and OIP Techs (see MPEP 2106.05(d)(II)) which convey that storing and retrieving information in memory is a well-understood, routine and conventional function when it is claimed in a merely generic manner.  In addition, the Alice Corp. and Ultramercial decisions (see MPEP 2106.05(d)(II)) convey that electronic recordkeeping or updating an activity log is a well-understood, routine and conventional function when it is claimed in a merely generic manner.  Applicant’s monitoring logistics data by the controller is viewed as similar functionality to the electronic recordkeeping or updating an activity.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by including additional considerations for managing which vehicles to dispatch where including constraints with electric vehicles. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.      
 Claims 9-11, 13, 15 and 16 recite limitations similar to those recited in system claims 1-3, 5, 7 and 8 and therefore the same analysis above with respect to claims 1-3, 5, 7 and 8 also applies to these claims.
Applicant’s claims are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paul et al US 2016/0048804 A1 Systems and methods for transportation services for package delivery (0081 - At operation 608, the transportation server 104 determines a rendezvous location based on the current locations of the transportation service and the vehicle. In one embodiment, the transportation server 104 identifies a particular location and identifies a particular transportation service from a plurality of active transportation services whereby the particular location does not exceed a threshold distance from the vehicle's current location and also does not exceed the threshold distance from the particular transportation service's current location.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683